DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 8/13/2021 is acknowledged.
Claims 5-8,11,13, and 14 are amended.
Claims 1-4,9-10,12, and 15-19 are cancelled.
Claims 5-8,11,13, and 14 are pending.
Applicant’s response and amendment with respect to the rejection of claim 19 under 35 USC 112(b) is noted and the rejection is withdrawn.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 5-8,13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended, claim 5 recites transmitted after requesting access point name (APN) information of the congested area and a RAN congestion information (RCUI) report.  After carefully examining the instant disclosure, the examiner respectfully submits that support for this amendment is lacking and the addition of said limitation is new matter.  Claim 5 is directed towards the ANDSF.  The specification does discloses the newly added limitation but the specification discloses the steps being performed by a RCAF and not the ANDSF.  Therefore the claimed subject matter of the ANDSF performing the requesting is new matter.  The Examiner will be interpreting the limitation as disclosed in the published specification US 20210105660 (Para.[0041]  For example, the RCAF 150 may be linked to the MME 120-1, and may make a request for IMSI/APN of the congested area and receive IMS/APN information based on cell identity (ID)/tracking area identity (TAI) information of the congested area from the MME 120-1).
Claims 6-8,13, and 14 are rejected because they depend from a rejected claim.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-8,13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the limitation “within a network to which a network of the RCAF” is unclear.  The limitation appears incomplete.
Claims 6-8,13, and 14 are rejected because they depend from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8,13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monjas Llorente (US 20170311198) in view of Livanos (US 20180098245).


Re claim 5:
Monjas Llorente discloses a transceiver; and at least one processor, wherein the at least one processor is configured to (Fig.4 and Fig. 5): 
receive, from a radio access network (RAN) congestion awareness function (RCAF), information on a congested area within a network to which a network of the RCAF (Fig.4 and Para.[0212]  The PCRF 302, fulfilling the role of ANDSF Server and Para.[0210]  The RCAF 300 sends S1600 a RUCI report to the PCRF 302. The RUCI report contains, for each congested location, location information (for instance, the Cell ID), the severity of the congestion situation, the validity of the congestion situation and the list of affected UEs (each of them identified by means of the IMSI). This is the regular behaviour of the current RAN User Plane Congestion architecture); 
update a network access policy, based on the received congested area information (Para.[0212]  The PCRF 302, fulfilling the role of ANDSF Server and Para.[0213]  In the meantime, the PCRF 302 determines S1604 regular congestion mitigation policies for the UEs 312 located in congested areas without alternative access networks and sends S1610 the congestion mitigation policies to the PDN GW 310); and 
transmit, to a terminal, the updated network access policy (Para.[0097-0098]  Pull mode: the UE determines that it needs new policies and sends a message to the ANDSF Server to require policies. This message includes its location. The ANDSF Server validates the request and sends the policies. The UE sends back a status message reporting the result of the application of the new policies. Push mode: very similar to the pull mode, but with a preliminary step in which the ANDSF Server asks the UE to start the policy download process), 
wherein the information on the congested area is generated based on statistical information of the network of the RCAF and transmitted (Para.[0007]  The RCAF 100: [0008] Collects raw user plane congestion information from the RAN OAM 104), and 
wherein the statistical information is transmitted from a RAN operations, administration and management (OAM) (Para.[0007]  The RCAF 100: [0008] Collects raw user plane congestion information from the RAN OAM 104).
Monjas Llorente does not explicitly disclose after requesting access point name (APN) information of the congested area and a RAN congestion information (RUCI) report.
Livanos discloses after requesting access point name (APN) information of the congested area and a RAN congestion information (RUCI) report (Fig.2 ref. 204 and ref. 210 – where after the RCAF).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the updated policy information is transmitted after requesting and a RUCI report because the request is used to identify the congested area to send the RUCI report to.
Monjas Llorente and Livanos are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Monjas Llorente to include after requesting APN information and a RUCI report as taught by Livanos in order to facilitate reporting of congestion information in a network environment (Livanos Para.[0001]).
Re claim 6:
Monjas Llorente discloses wherein the at least one processor is configured to receive a message including identity (ID) information of a congested cell within the network from the RCAF (Para.[0210]  The RCAF 300 sends S1600 a RUCI report to the PCRF 302. The RUCI report ).
Re claim 7:
Monjas Llorente discloses wherein the at least one processor is configured to transmit the updated network access policy in a push mode by a session initiated by the ANDSF (ANDSF-initiated session) without a request from the terminal or in a pull mode by a request from the terminal (Para.[0097-0098]  Pull mode: the UE determines that it needs new policies and sends a message to the ANDSF Server to require policies. This message includes its location. The ANDSF Server validates the request and sends the policies. The UE sends back a status message reporting the result of the application of the new policies. Push mode: very similar to the pull mode, but with a preliminary step in which the ANDSF Server asks the UE to start the policy download process).
Re claim 8:
Monjas Llorente discloses wherein the at least one processor is configured to identify an access policy of a cell ID of the congested area; and change a routing rule of the identified access policy to prevent the terminal from attempting access to the cell ID of the congested area (Para.[0151]  Next, the PCRF 302 sends S703 a message over the S112 reference point to the ANDSF Server 314. This message includes the congestion location information (i.e. the Cell ID) and the list of IMSI identifying the candidate switchable UEs 312 that could switch access network, if one is available. In an alternative implementation, the PCRF 302 could include a prioritized list of available access networks that each UE 312 should switch to).

Re claim 13:
Monjas Llorente discloses wherein the network access policy is configured to prevent the terminal from accessing a cell ID corresponding to the congested area (Para.[0151]  Next, the PCRF 302 sends S703 a message over the S112 reference point to the ANDSF Server 314. This message includes the congestion location information (i.e. the Cell ID) and the list of IMSI identifying the candidate switchable UEs 312 that could switch access network, if one is available. In an alternative implementation, the PCRF 302 could include a prioritized list of available access networks that each UE 312 should switch to).
Monjas Llorente does not explicitly state the terminal is prevented.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when the UE receives an updated policy to connect to an alternate network, the UE has been prevented from accessing the congested network.
Re claim 14:
Monjas Llorente discloses wherein ID information of the congested cell within the network comprises at least one of an evolved-universal terrestrial radio access (E-UTRA) cell ID, a universal terrestrial radio access network (UTRAN) cell ID, a GSM EDGE radio access network (GERAN) cell ID, and tracking area code (TAC) information (Para.[0014]  No/Nq': Via Nq, the MME 106a provides the RCAF 100 with the list of UEs (e.g., International Mobile Subscriber ).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livanos in view of Mohamed and Monjas Llorente.
Re claim 11:
Livanos discloses a transceiver; and at least one processor, wherein the at least one processor is configured to (Fig.5):
receive, from a RAN operations, administration and management (OAM) statistical information of a network of the RCAF (Fig.2 ref. 202);
transmit, to a mobility management entity (MME), a message requesting access point name (APN) information of the identified congested area (Fig.2 ref. 204); 
receive, from the MME, a message including the APN information of the identified congested area (Fig.2 ref. 206); 
transmit, to a policy and charging rule function (PCRF), a RAN congestion information (RUCI) report message comprising the identified congested area and the APN information of the identified congest area (Fig.2 ref. 210 and 212); 



Livanos does not explicitly disclose receive, from the PCRF, a RUCI response message.
Mohamed discloses receive, from the PCRF, a RUCI response message (Fig.10 Step 10 and Para.[0208]  In step 10 of FIG. 10, once the PCRF 402 gets the RUCI report from the RCAF 504, it sends "Non-Aggregated-RUCI-Report-Answer (NRA)").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Livanos to include a RUCI response message as taught by Mohamed in order to explicitly show a well-known step and respond to the report.
Livanos does not explicitly disclose transmit, to an access network discovery and selection function (ANDSF), congested area information of the identified congested area, wherein the congested area information is used to determine an access policy of a terminal for the congested area by the ANDSF.
Monjas LLorente discloses transmit, to an access network discovery and selection function (ANDSF), congested area information of the identified congested area, wherein the congested area information is used to determine an access policy of a terminal for the congested area by the ANDSF (Fig.4 and Para.[0212]  The PCRF 302, fulfilling the role of ANDSF Server and Para.[0210]  The RCAF 300 sends S1600 a RUCI report to the PCRF 302. The RUCI report contains, for each congested location, location information (for instance, the Cell ID), the severity of the congestion situation, the validity of the congestion situation and the list of affected UEs (each of them identified by means of the IMSI). This is the regular behaviour of the current RAN User Plane Congestion architecture and Para.[0213]  In the meantime, the PCRF 302 determines S1604 regular congestion mitigation policies for the UEs 312 located in ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Livanos to include transmit congestion information to an ANDSF and an ANDSF determine a policy as taught by Monjas LLorente in order to mitigate congestion in network traffic (Monjas Llorente Para.[0001]).

Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant contends Monjas Llorente does not explicitly disclose: An ANDSF receive from a RCAF information on a congested area within a network of the RCAF; update a network access policy, based on the received congested area information; and transmit to a terminal, the updated network access policy; wherein the information on the congested area is generated based on statistical information of the network of the RCAF and transmitted after APN information of the congested area and a RUCI report.
The Examiner respectfully disagrees.  Monjas Llorente in view of Livanos reads on the limitations as claimed.  Monjas Llorente discloses an ANDSF receive from a RCAF information on a congested area within a network of the RCAF (Fig.4 and Para.[0212]  The PCRF 302, fulfilling the role of ANDSF Server and Para.[0210]  The RCAF 300 sends S1600 a RUCI report to the PCRF 302. The RUCI report contains, for each congested location, location information (for instance, the Cell ID), the severity of the congestion situation, the validity of the congestion situation and the list of affected UEs (each of them identified by means of the IMSI). This is the regular behaviour of the current RAN User Plane Congestion architecture); 
(Para.[0212]  The PCRF 302, fulfilling the role of ANDSF Server and Para.[0213]  In the meantime, the PCRF 302 determines S1604 regular congestion mitigation policies for the UEs 312 located in congested areas without alternative access networks and sends S1610 the congestion mitigation policies to the PDN GW 310); and 
transmit, to a terminal, the updated network access policy (Para.[0097-0098]  Pull mode: the UE determines that it needs new policies and sends a message to the ANDSF Server to require policies. This message includes its location. The ANDSF Server validates the request and sends the policies. The UE sends back a status message reporting the result of the application of the new policies. Push mode: very similar to the pull mode, but with a preliminary step in which the ANDSF Server asks the UE to start the policy download process), 
wherein the information on the congested area is generated based on statistical information of the network of the RCAF and transmitted (Para.[0007]  The RCAF 100: [0008] Collects raw user plane congestion information from the RAN OAM 104).
Monjas Llorente does not explicitly disclose after requesting access point name (APN) information of the congested area and a RAN congestion information (RUCI) report.
Livanos discloses after requesting access point name (APN) information of the congested area and a RAN congestion information (RUCI) report (Fig.2 ref. 204 and ref. 210 – where after the RCAF).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the updated policy information is transmitted after requesting and a RUCI report because the request is used to identify the congested area to send the RUCI report to.
(Livanos Para.[0001]).
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471